Citation Nr: 1419660	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the appellant has legal entitlement to the Department of Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to October 1989, and died in September 2008.  The appellant, who is the Veteran's daughter, asserts that she is entitled to VA benefits deriving from the Veteran's his child.  

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal on the basis that the evidence did not show that the (adult) appellant was permanently incapable of self-support by reason of mental or physical defect by the age of 18.   

During the course of the claim and appeal, the RO has adjudicated the issue on appeal as permanent incapacity for self-support by the appellant and entitlement to death benefits, to include dependency and indemnity compensation (DIC), death pension and accrued benefits, and death compensation; however, after review of the record, the Board finds that the threshold issue is whether the appellant has legal entitlement to VA death benefits, and such characterization of the issue is reflected on the first page of the decision.  


FINDINGS OF FACT

1.  The appellant, who is the Veteran's adult daughter, was born on October [redacted], 1970. 

2.  The appellant did not become physically or mentally disabled prior to age 18.

3.  The Veteran died in September 2008.  


CONCLUSION OF LAW

As a matter of law, the appellant is not entitled to recognition as the "child" of the Veteran for the purpose of VA death benefits.  38 U.S.C.A. §§ 101, 1310 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12, 3.57, 3.356 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is inapplicable to matters of pure statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In this case, there is no debate as to the relevant facts.  Rather, the issue turns on an application of the law to those facts.  Whether the appellant in this appeal is entitled to VA death benefits is a question of law; therefore, VA's duties under VCAA do not apply to this claim. 

Legal entitlement to the VA death benefits Legal Criteria and Analysis

The Veteran died in September 2008.  The appellant is the Veteran's adult daughter.  The appellant contends that she is entitled to compensation for the service-connected death of her father (i.e., the Veteran).  For purposes of determining eligibility as a claimant under title 38, United States Code, a "child" of a veteran must be unmarried and under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved education institution.  38 U.S.C.A. § 101(4)(A);  38 C.F.R. §§ 3.57, 3.356.  

After review of the evidence of record, the Board finds that the undisputed evidence shows that the appellant is the Veteran's adult daughter, but is not the Veteran's "child" as defined for VA death benefits purposes.  At the time of the Veteran's death, the appellant was approximately 38 years of age.  She does not contend, and the evidence does not show, that she became permanently incapable of self-support before the age of 18.  On the March 2011 VA Form 9, the appellant specifically stated that she was not disabled or incapacitated in any way and was not seeking permanent incapacity compensation for herself.  Rather, the appellant only contends that she is entitled to VA death benefits due to the service-connected death of her father (i.e., the Veteran).  

Although the appellant is the Veteran's daughter, she is an adult, and is not a "child" for VA purposes because she appellant was born on October 1, 1970, was 38 years of age at the time she filed the claim, and is not shown to be permanently incapable of self-support before the age of 18; thus, it is clear that the appellant does not meet eligibility requirements as a child under the governing statutes and regulations.  Because the appellant does not qualify as a "child" of the Veteran for VA purposes, the Board finds that the claim of entitlement to VA death benefits is without merit, and the appeal must be denied.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.  


ORDER

The appellant is not entitled to VA death benefits as a matter of law; the appeal is denied



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


